                 Case 2:19-cr-00068-MCE Document 32 Filed 03/28/19 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                              CASE NO. 2:18-MJ-00256-AC
12                                 Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUSION OF TIME
14 BENJAMIN GILBERT,                                      DATE: April 4, 2019
                                                          TIME: 2:00 p.m.
15                                 Defendant.             COURT: Hon. Edmund F. Brennan
16

17

18          Plaintiff United States of America, by and through its attorney of record, Assistant United States
19 Attorney CAMERON L. DESMOND, and defendant BENJAMIN GILBERT, both individually and by

20 and through his counsel of record, DINA SANTOS, hereby stipulate as follows:

21          1.       The Complaint in this case was filed on December 14, 2018, and defendant first appeared
22 before a judicial officer of the Court in which the charges in this case were pending on December 19,

23 2018. The court set a preliminary hearing date of January 2, 2019, which was subsequently continued

24 by stipulation to April 4, 2019.

25          2.       By this stipulation, the parties jointly move for an extension of time of the preliminary
26 hearing date to May 2, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

27 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

28 defense reasonable time for preparation, and for the government’s continuing investigation of the case.

      STIPULATION                                         1
                 Case 2:19-cr-00068-MCE Document 32 Filed 03/28/19 Page 2 of 2


 1 The parties further agree that the interests of justice served by granting this continuance outweigh the

 2 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 3          3.       The parties agree that good cause exists for the extension of time, and that the extension

 4 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 5 Therefore, the parties request that the time between April 4, 2019, and May 2, 2019, be excluded

 6 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 7          IT IS SO STIPULATED.

 8
     Dated: March 28, 2019                                    MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ CAMERON L. DESMOND
11                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
12

13   Dated: March 28, 2019                                    /s/ DINA SANTOS
                                                              DINA SANTOS
14
                                                              Counsel for Defendant
15                                                            Benjamin Gilbert

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                         2
